LECHE, J.
Plaintiff sues to be recognized as owner of a tract of land which he purchased from defendant by parol agreement. He alleges that he is in possession of the property, and has been in possession since the date of the agreement, and he annexes to his petition interrogatories on facts and articles, which were ordered to be answered by defendant orally in open court at a time fixed.
A copy of the minute entries, found in the record, shows that the interrogatories were propounded to, and answered by, defendant in open court, pursuant to the order of the judge. The minutes of court further show that thereafter defendant filed an exception of no cause of action, and that subsequently he answered to the merits of plaintiff’s demand.
The case was then fixed for trial, and on that day judgment was entered and signed rejecting the demand of plaintiff. The present appeal was taken by plaintiff from that judgment.
The answers of defendant to the interrogatories propounded to him in open court are not in the record, and it does not appear whether they were taken down by the clerk and transcribed. Nor does the record show *720that any other evidence was noted or offered. Under these circumstances the judgment appealed from must be affirmed on the presumption that the trial court acted on the proper evidence. City of Shreveport v. Maroun, 134 La. 148, 63 South. 857; Boyd v. Bradley, 134 La. 223, 63 South. 883.
' The judgment appealed from is .therefore affirmed.